UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CORRIE L. PERVAIZ,

              Plaintiff,

       v.                                              18-CV-1283
                                                       DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



      On November 14, 2018, the plaintiff, Corrie L. Pervaiz, brought this action under

the Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On July 22, 2019, Pervaiz moved for judgment on the pleadings, Docket Item 9;

on September 20, 2019, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 12; and on October 11, 2019, Pervaiz replied, Docket

Item 14.

      For the reasons stated below, this Court grants Pervaiz’s motion in part and

denies the Commissioner’s cross-motion.


                                    BACKGROUND


I.    PROCEDURAL HISTORY

      On January 1, 2015, Pervaiz applied for Supplemental Security Income. Docket

Item 7 at 79. She claimed that she had been disabled since May 27, 2014, due to
bipolar disorder, panic disorder, anxiety, posttraumatic stress disorder (“PTSD”), and

depression. Id. at 162, 166.

       On April 14, 2015, Pervaiz received notice that her application was denied

because she was not disabled under the Act. Id. at 80. She requested a hearing before

an administrative law judge (“ALJ”), id. at 88, which was held on August 7, 2017, id. at

39-67. The ALJ then issued a decision on December 12, 2017, confirming the finding

that Pervaiz was not disabled. Id. at 15-23. Pervaiz appealed the ALJ’s decision, but

her appeal was denied, and the decision then became final. Id. at 4-6.


II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Pervaiz’s claim.

Pervaiz was examined by several different providers, but the records of professionals at

Horizon Mental Health; Gregory Fabiano, Ph.D.; T. Harding, Ph.D.; and Kalaiselvi

Rajendran, M.D., are of most significance to the claim of disability here.


       A.     Horizons Mental Health

       On November 14, 2014, Pervaiz began treatment at Horizons Mental Health.

See id. at 209-32. She received individual therapy every two weeks and medication

management once a month through at least March 6, 2017. Id. at 241-42, 440.

       On December 8, 2014, Nurse Practitioner (“NP”) Chelsea Kendra diagnosed

bipolar disorder, panic disorder with agoraphobia, and possible PTSD. Id. at 335. She

noted that Pervaiz had an anxious mood and poor concentration but normal speech and

orientation, logical and goal-directed thought processes, no delusions, fair insight and

judgment, and intact memory. Id. at 336-37. NP Kendra found no risk of suicide. Id. at

340. She prescribed anti-anxiety and antidepressant medications, recommended that

                                             2
Pervaiz “continue . . . psychotherapy,” and scheduled a follow-up appointment for

continued medication management. Id. at 238. Through at least March 2017, NP

Kendra noted the same symptoms discussed above, with the occasional observation of

rapid speech or obsessive thought processes. See id. at 344-440 (fourteen treatment

notes). On July 20, 2016, and August 31, 2016, NP Kendra noted that Pervaiz had

“good concentration,” but subsequent notes do not provide any assessment of Pervaiz’s

functioning in this area. See id. at 399-440. NP Kendra added a diagnosis of

obsessive-compulsive disorder (“OCD”) on May 4, 2015, and of attention-deficit

hyperactivity disorder (“ADHD”) on June 2, 2016. See id. at 364, 391.

       On February 16, 2015, Pervaiz began individual psychotherapy with Lindsey

Rickard, M.A. Id. at 240. Ms. Rickard found no risk of suicide. Id. There are no

treatment notes from Ms. Rickard in the record.


       B.     Gregory Fabiano, Ph.D.

       On March 17, 2015, Dr. Fabiano, a psychologist, completed a consultative

psychological evaluation of Pervaiz for the Social Security Administration (“SSA”). Id. at

248-52. Dr. Fabiano opined that Pervaiz had no limitations in her ability to follow and

understand simple directions and instructions, perform simple tasks independently,

maintain a regular schedule, learn new tasks, perform complex tasks independently,

and make appropriate decisions; but he opined that she was mildly limited in her ability

to relate adequately with others, maintain attention and concentration, and appropriately

deal with stress. Id. at 251. Although these limitations appeared “consistent with

psychiatric problems,” Dr. Fabiano found that they were not “significant enough to

interfere with [Pervaiz’s] ability to function on a daily basis.” Id.


                                               3
       C.     T. Harding, Ph.D.

       On April 14, 2015, Dr. Harding, a psychologist, reviewed the medical evidence in

the record—specifically, Dr. Fabiano’s consultative evaluation—and provided the SSA

with an assessment of Pervaiz’s mental residual functional capacity. Id. at 66-78. Dr.

Harding opined that Pervaiz was “[n]ot significantly limited” in the areas of

understanding and memory but had moderate limitations in the areas of concentration

and persistence, social interaction, and adaptation. Id. at 74-75. In particular, she was

moderately limited in carrying out detailed (but not simple) instructions, making simple

work-related decisions, interacting appropriately with the general public, accepting

instructions and responding appropriately to criticism from supervisors, and responding

appropriately to changes in the work setting. Id.


       D.     Kalaiselvi Rajendran, M.D.

       On February 5, 2009, Pervaiz began treatment with Dr. Rajendran, a psychiatrist.

Id. at 442. Dr. Rajendran evaluated Pervaiz at least twice more—on September 29,

2015, and January 8, 2016. Id. at 444-48. Dr. Rajendran diagnosed bipolar disorder

and generalized anxiety disorder, and he prescribed anti-anxiety, mood-stabilizing, and

antidepressant medications. Id. at 446, 447. Dr. Rajendran also noted that Pervaiz’s

speech was clear and coherent, she had no hallucinations or delusions, her memory

was intact, but her mood was anxious and her insight and judgment were poor. Id. at

445, 447. Dr. Rajendran found that Pervaiz was not suicidal. Id.


III.   THE ALJ’S DECISION

       In denying Pervaiz’s application, the ALJ evaluated Pervaiz’s claim under the

Administration’s five-step evaluation process for disability determinations. See

                                             4
20 C.F.R § 416.920(a)(2). At the first step, the ALJ determines whether the claimant

currently is engaged in substantial gainful employment. § 416.920(a)(4)(i). If so, the

claimant is not disabled. Id. If not, the ALJ proceeds to step two. § 416.920(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 416.920(a)(4)(i). If there are no severe impairments, the claimant is not

disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 416.920(a)(4).

       At step three, the ALJ determines whether any severe impairment or combination

of impairments meets or equals an impairment listed in the regulations.

§ 416.920(a)(4)(iii). If the claimant’s severe impairment or combination of impairments

meets or equals one listed in the regulations, the claimant is disabled. Id. But if the ALJ

finds that no severe impairment or combination of impairments meets or equals any in

the regulations, the ALJ proceeds to step four. § 416.920(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 416.920(a)(4)(iv); 416.920(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and non-severe medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See § 416.945

       After determining the claimant’s RFC, the ALJ completes step four.

§ 416.920(e). If the claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 416.920(f). But if the claimant cannot, the ALJ proceeds to

step five. §§ 416.920(a)(4)(iv); 416.920(f).




                                               5
       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 416.920(a)(4)(v), (g). More specifically, the Commissioner bears the

burden of proving that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy.” Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ found at step one that Pervaiz had not engaged in

substantial gainful activity since she had applied for benefits. Docket Item 7 at 17. At

step two, the ALJ found that Pervaiz had “the following severe impairments: bipolar

disorder, affective disorder and anxiety disorder.” Id.

       At step three, the ALJ determined that Pervaiz did “not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” Id. More specifically,

the ALJ found that Pervaiz’s mental impairments did not meet Listing 12.04 (depressive,

bipolar, and related disorders) or Listing 12.06 (anxiety and obsessive-compulsive

disorders) because Pervaiz did not have at least two marked limitations or one extreme

limitation in the areas of understanding, remembering, or applying information;

interacting with others; concentrating, persisting, or maintaining pace; or adapting or

managing herself. Id. at 17-19.

       The ALJ then found that Pervaiz had the following RFC:

       [Pervaiz can] perform a full range of work at all exertional levels, but with
       the following nonexertional limitations: [She] can perform simple, routine
       tasks. [She] cannot work in a fast-paced production environment. She can
       tolerate jobs involving only simple, work-related changes in the job

                                             6
       environment. [She] can have frequent interaction with supervisors as part
       of a job, and occasional interaction with co-workers, but she can have no
       interaction with the public.

Id. at 19. The ALJ explained that although “[Pervaiz]’s medically determinable

impairments could reasonably be expected to cause [her] alleged symptoms[,] . . .

[Pervaiz]’s statements concerning the intensity, persistence and limiting effects of

[those] symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record.” Id. at 19-20. In reaching this determination, the ALJ gave “little

weight” to the Global Assessment of Functioning (“GAF”) scores reported by medical

professionals at Horizons Mental Health; “substantial weight” to the opinion of the

consulting psychologist, Dr. Fabiano; and “significant weight” to the opinion of the non-

examining, consulting psychologist, Dr. Harding. Id. at 20-21.

       At step four, the ALJ found that Pervaiz was unable to perform her past relevant

work as a night auditor. Id. at 22. But at step five, the ALJ found that “[c]onsidering

[Pervaiz’s] age, education, work experience, and [RFC], there [were] jobs that exist[ed]

in significant numbers in the national economy that [Pervaiz] could perform.” Id.

Specifically, the ALJ credited the testimony of a vocational expert that Pervaiz could find

work as a laundry worker, mail room clerk, or office helper. Id. at 23.


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

                                             7
Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


I.     ALLEGATIONS

       Pervaiz argues that the ALJ erred in three ways in determining that she was not

disabled. Docket Item 9-1 at 13-28. First, Pervaiz argues that the ALJ erred by relying

on the opinions of two consultants, one who examined her only once and a second who

never examined her. Id. at 13-20. Second, Pervaiz argues that the ALJ erred by

“cherry-pick[ing]” evidence. Id. at 20-25. Finally, Pervaiz argues that the ALJ erred by

not accounting for her stress-based functional limitations in determining her RFC. Id. at

25-28. She argues that the ALJ’s determination therefore is not supported by

substantial evidence and thus warrants remand for proper consideration of her mental

RFC. Id. at 28.



                                             8
II.    ANALYSIS

       A.     Consulting Physicians and the ALJ’s Duty to Develop the Record

       Pervaiz argues that the ALJ erred by relying on the opinions of two consulting

mental health professionals. Id. at 13-20. This Court agrees.

       “Because a hearing on disability benefits is a non-adversarial proceeding, the

ALJ generally has an affirmative obligation to develop the administrative record.” Perez

v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria v. Sec’y of Health & Human

Servs., 686 F.2d 751, 755 (2d Cir. 1982)); see also Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir. 1996) (same); 42 U.S.C. § 423(d)(5)(B) (requiring that the Commissioner, before

rendering any eligibility determination, “make every reasonable effort to obtain from the

individual's treating physician (or other treating health care provider) all medical

evidence, including diagnostic tests, necessary in order to properly make such

determination”). Thus, “where there are deficiencies in the record, an ALJ is under an

affirmative obligation to develop a claimant’s medical history ‘even when the claimant is

represented by counsel or . . . by a paralegal.’” Rosa v. Callahan, 168 F.3d 72, 79 (2d

Cir. 1999) (quoting Perez, 77 F.3d at 47)). On the other hand, “where there are no

obvious gaps in the administrative record, and where the ALJ already possesses a

‘complete medical history,’ the ALJ is under no obligation to seek additional information

in advance of rejecting a benefits claim.” Id. at 79 n.5 (quoting Perez, 77 F.3d at 48)).

The Commissioner’s own regulations reflect this duty, stating that “[b]efore [the

Commissioner] make[s] a determination that [a claimant is] not disabled, [the

Commissioner] will develop [the claimant’s] complete medical history . . . [and] will make

every reasonable effort to help [the claimant] get medical reports from [her] own medical



                                              9
sources when [she] give[s] [the Commissioner] permission to request the reports.” 20

C.F.R. § 404.1512(d)(1).

       The Commissioner’s regulations further explain that when a claimant is receiving

or has received ongoing treatment from a qualified medical professional, the

Commissioner “will request a medical source statement [from the claimant’s treating

source] about what [the claimant] can still do despite [her] impairment(s).” Tankisi v.

Comm’r of Soc. Sec., 521 Fed. App’x 29, 33 (2d Cir. 2013) (summary order) (quoting

former 20 C.F.R. § 416.913(b)(6)1) (additional citation omitted). That is so because the

opinions of treating sources—physicians, psychologists, optometrists, podiatrists, and

qualified speech-language pathologists who have “ongoing treatment relationship[s]”

with claimants and therefore are most able to “provide . . . detailed, longitudinal

picture[s] of [claimants’] medical impairments”—are entitled to “controlling weight” so

long as they are “well-supported [sic] by medically acceptable clinical and laboratory

diagnostic techniques and [are] not inconsistent with the other substantial evidence in

[the claimant’s] case record.” 2 See 20 C.F.R. §§ 416.913(a) (2015), 416.927(c)(2)



       1 This section was amended, effective March 27, 2017. Revisions to the Rules
Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844, 5875 (Jan.
18, 2017). Because Pervaiz applied for disability benefits on January 1, 2015—that is,
before the date the changes became effective—her claim is governed by the prior
regulation. See id. at 5844-46.
       2 Indeed, an ALJ may not give a treating source’s opinion anything less than
controlling weight unless he first “explicitly consider[s], inter alia: (1) the frequency,
length, nature, and extent of treatment; (2) the amount of medical evidence supporting
the opinion; (3) the consistency of the opinion with the remaining medical evidence;
and[ ] (4) whether the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d
Cir. 2015) (quotations and alterations omitted). “An ALJ’s failure to ‘explicitly’ apply
[these] factors [before] assigning [less-than-controlling] weight” to a treating source
opinion “is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019)
(quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).

                                             10
(2015); see also Genier v. Astrue, 298 Fed. App’x 105, 108 (2d Cir. 2008) (summary

order).

          The Second Circuit has observed that the “plain text” of section 416.913(b)(6)

“does not appear to be conditional or hortatory: it states that the Commissioner ‘will

request a medical source statement’ containing an opinion regarding the claimant’s

residual capacity. The regulation thus seems to impose on the ALJ a duty to solicit

such medical opinions.” Tankisi, 521 Fed. App’x at 33 (emphasis in original) (quoting

former 20 C.F.R. § 416.913(b)(6)) (additional citation omitted). Although “remand is not

always required when an ALJ fails in his duty to request [medical source] opinions [from

treating sources], particularly where . . . the record contains sufficient evidence from

which an ALJ can assess the [claimant’s] residual functional capacity,” remand is

appropriate where the records are not otherwise complete. See Tankisi, 521 Fed. App’x

at 34. That is the case here.

          In determining that Pervaiz had the mental RFC to “perform simple, routine

tasks” so long as she was not working “in a fast-paced production environment” and had

only “simple, work-related changes in the job environment[,] . . . frequent interaction with

supervisors[,] . . . occasional interaction with co-workers, . . . [and] no interaction with

the public,” Docket Item 7 at 19, the ALJ relied on the opinions of two consulting

psychologists. First, he accorded “substantial weight” to the opinion of the one-time

examining consultant, Dr. Fabiano, that Pervaiz was mildly limited in her ability to relate

adequately with others, maintain attention and concentration, and appropriately deal

with stress. Id. at 21 (citing id. at 251). Second, he accorded “significant weight” to the

opinion of the non-examining consultant, Dr. Harding, that Pervaiz was moderately



                                              11
limited in carrying out detailed (but not simple) instructions, making simple work-related

decisions, interacting appropriately with the general public, accepting instructions and

responding appropriately to criticism from supervisors, and responding appropriately to

changes in the work setting. Id. at 21 (citing id. at 74-75).

       But the ALJ did not rely at all upon any opinion of Dr. Rajendran, Pervaiz’s

treating psychiatrist. See id. at 19-21 (citing specific clinical data points reported by Dr.

Rajendran but never citing any opinion evidence). And he only once cites an opinion

offered by NP Kendra, Pervaiz’s treating nurse practitioner, and then only to give “little

weight” to NP Kendra’s rating of Pervaiz at 49 on the GAF scale. See id. at 20 & n.1

(citing id. at 233). The ALJ asserted that although NP Kendra’s January 2015 rating

“indicat[ed] serious impairment in social, occupation, or school functioning,” it was “not

supported by the mental status findings” on that date and, in any event, “[did] not

provide a reliable longitudinal picture of [Pervaiz’s] mental functioning” because it

assessed her functioning only “at a particular moment in time, much like a snapshot.”

Id. at 20 & n.1.

       The ALJ’s mental RFC determination was erroneous in several respects. First,

the ALJ’s analysis violated the Commissioner’s own regulations, which “impose on the

ALJ a duty to solicit” a medical source statement from a claimant’s treating physician.

See Tankisi, 521 Fed. App’x at 33 (citing former 20 C.F.R. § 416.913(b)(6)). The ALJ

thus should not have relied exclusively on the opinions of Dr. Fabiano, who examined

Pervaiz only once, and Dr. Harding, who never examined her. Instead, he should have

requested a medical source statement from Dr. Rajendran and, possibly, NP Kendra




                                             12
and Ms. Rickard, Pervaiz’s therapist 3. And because the ALJ’s determination that

Pervaiz could “perform simple, routine tasks,” Docket Item 7 at 19, likely constituted an

implicit rejection of NP’s Kendra’s diagnoses of ADHD and OCD and her opinion that

Pervaiz had poor concentration skills, see, e.g., id. at 344, 364, 391, this Court finds no

assurance that the ALJ’s error was harmless.

       Second, it was illogical for the ALJ to discount NP Kendra’s GAF score as a

“snapshot” while also finding Dr. Fabiano’s opinion, formed after a single examination—

and Dr. Harding’s opinion, based largely on Dr. Fabiano’s records—“significant[ly]” and

“substantial[ly]” probative of Pervaiz’s mental functioning. And that is particularly so

here given that NP Kendra’s “snapshot” was relatively consistent over the course of

more than two years 4 and was at least similar to the GAF ratings of Dr. Rajendran 5.

What is more, the Second Circuit has “cautioned that ALJs should not rely heavily on

the findings of consultative physicians after a single examination,” a “concern [that] is




       3 Although when Pervaiz filed her claim, nurse practitioners and therapists were
“other source[s],” see 20 C.F.R. § 416.913(d)(1) (2015), whose opinions could not
“establish the existence of a medically determinable impairment,” an opinion from such
a source still could “outweigh the opinion of an ‘acceptable medical source[ ]’ . . . [if, f]or
example, . . . [the source] has seen the individual more often . . . and has provided
better supporting evidence and a better explanation for his or her opinion,” see Titles II
and XVI: Considering Opinions and Other Evidence from Sources Who Are Not
“Acceptable Medical Sources” in Disability Claims, 71 Fed. Reg. 45,593, 45,596 (Aug.
9, 2006); cf. 20 C.F.R. § 416.902(a)(7) (2017) (expanding list of “acceptable medical
sources” to include “licensed advanced practice registered nurse[s]”). Because NP
Kendra and Ms. Rickard treated Pervaiz for nearly two years, an ALJ could reasonably
find that their opinions deserve significant weight.
       4See id. at 343, 350, 357, 364, 371, 378 (giving Pervaiz a GAF score of 49 from
January through June 2015); see also id. at 385-440 (providing no GAF rating from May
2016 through March 2017).
       5See id. at 445 (giving Pervaiz a GAF score of 55 on September 29, 2015); id. at
442-43, 447-48 (providing no GAF rating in February 2009 and January 2016).

                                              13
even more pronounced in the context of mental illness where . . . a one-time snapshot

of a claimant’s status may not be indicative of her longitudinal mental health.” Estrella

v. Berryhill, 925 F.3d 90, 98 (2d Cir. 2019) (first quoting Selian v. Astrue, 708 F.3d 409,

419 (2d Cir. 2013) (per curiam)); see also id. at 97 (explaining that because “[c]ycles of

improvement and debilitating symptoms [of mental illness] are a common occurrence,

. . . it is error for an ALJ to pick out a few isolated instances of improvement over a

period of months or years and to treat them as a basis for concluding a claimant is [not

disabled]” (second alteration in original) (quoting Garrison v. Colvin, 759 F.3d 995, 1017

(9th Cir. 2014)).

       The ALJ also erred in relying on the opinion of Drs. Fabiano and Harding to

determine Pervaiz’s mental RFC because those opinions were stale by the time the ALJ

rendered his decision. Although the “mere passage of time does not render an

opinion stale,” Whitehurst v. Berryhill, 2018 WL 3868721, at *4, *5 (W.D.N.Y. Aug. 14,

2018), “significant developments” in an individual’s medical history after the examination

underlying an opinion might. Davis v. Berryhill, 2018 WL 1250019, at *3 (W.D.N.Y. Mar.

11, 2018). Here, NP Kendra diagnosed OCD in May 2015 and ADHD in June 2016,

see Docket Item 7 at 364, 391; Pervaiz thus was diagnosed with “significant” mental

health disorders after Dr. Fabiano’s March 2015 and Dr. Harding’s April 2015 opinions,

making those opinions stale. “A stale medical opinion does not constitute substantial

evidence to support an ALJ’s findings.” Majdandzic v. Comm'r of Soc. Sec., 2018 WL

5112273, at *3 (W.D.N.Y. Oct. 19, 2018). At the very least, the ALJ was obligated to

obtain a mental health opinion from an examination conducted after those significant

diagnoses.


                                             14
       In short, because there was an “obvious gap[ ] in the administrative record” as it

related to Pervaiz’s mental functioning, the ALJ was obligated make a reasonable effort

to fill that gap before rejecting Pervaiz’s application for disability benefits. More

specifically, the ALJ was required to obtain a non-stale medical source statement from a

treating source. See Rosa, 168 F.3d at 79 n.5 (quoting Perez, 77 F.3d at 48)).

Because he did not do so, the Court remands the matter so that the ALJ may develop

the record and then re-evaluate Pervaiz’s application in light of the expanded record.

       In light of this result, the Court will not reach the remaining arguments raised by

Pervaiz. See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not

reach the remaining issues raised by [the claimant] because they may be affected by

the ALJ’s treatment of this case on remand.”); see also Bonet ex rel. T.B. v. Colvin, No.

1:13-CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to

apply the proper legal standard, the Court will decline at this time to consider whether

substantial evidence exists to support the findings the ALJ made.”). But on remand, the

ALJ should consider and specifically address the impact of Pervaiz’s poor response to

stress on her ability to work. See Stadler v. Barnhart, 464 F.Supp.2d 183, 189

(W.D.N.Y. 2006) (citing SSR 85-15, 1985 WL 56857 (Jan. 1, 1985); Welch v. Chater,

923 F. Supp. 17, 21 (W.D.N.Y. 1996)) (“Because stress is ‘highly individualized,’” the

ALJ must “make specific findings about the nature of [the claimant’s] stress, the

circumstances that trigger it, and how those factors affect [her] ability to work.”).




                                              15
                                     CONCLUSION


         For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings, Docket Item 12, is DENIED, and Pervaiz’s motion for judgment on the

pleadings, Docket Item 9, is GRANTED in part and DENIED in part. The decision of the

Commissioner is VACATED, and the matter is REMANDED for further administrative

proceedings consistent with this decision.


         SO ORDERED.

Dated:         December 17, 2019
               Buffalo, New York



                                               /s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             16
